Citation Nr: 1739585	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-29 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Nancy R. Lavranchuk, Claims Agent


ATTORNEY FOR THE BOARD

Claire Davidoski, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1984 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues of entitlement to service connection for a right knee disability and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran does not have a current disability of the low back that manifested during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

In January 2011, the Veteran presented his Fully Developed Claim Certification. Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination as "necessary," may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the veteran of what evidence is required to substantiate a claim for service connection and of the veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

Under 38 U.S.C.A. § 5103A (West 2014), VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, VA offered the Veteran an opportunity to present testimony before the Board at a hearing, but the Veteran declined to do so.    

While a VA medical opinion was not obtained in this case for the low back disability claim, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274  (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A (d) (West 2014) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless: (1) there is evidence of a current disability; (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case. 
See McLendon v. Nicholson, 20 Vet. App. 79, 81  (2006).  The record in this case is negative for any indication that a current low back disability exists.  As such, VA's duty to provide an examination with an opinion is not triggered. See Waters, 601 F.3d 1274.  The Board finds that all necessary development has been accomplished with respect to the Veteran's claim decided herein, and, therefore, the Board has fulfilled its duty to assist.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection for Low Back Disability

The Veteran has claimed that he is entitled to service connection for a low back disability, as such was first manifest during active service. 

A review of the Veteran's service treatment records show that in September 1985, he was seen with complaints of low back pain and was treated for back spasms with medication and light duty restrictions.  There is no indication in the service medical records that the Veteran continued to seek treatment for low back pain during the remainder of his active service.  Further, at the Veteran's May 1992 separation examination, he had no complaints of low back problems and the physical examination showed no clinical diagnosis of a chronic low back disability.  Moreover, the Veteran specifically denied recurrent back pain on a medical history survey completed in May 1992, despite taking the time to report other conditions.  The fact that the Veteran was willing to report other conditions suggests that had he been experiencing back problems, he would have reported them at that time.

Post-service medical records provide no indication that the Veteran has ever sought treatment for low back pain since he separated from active service, nor has the Veteran submitted any statements relating post-service symptoms of low back pain.  The only place in the record alluding to a current back disability is found on the VA Form 9, Substantive Appeal, submitted in September 2013, where the Veteran's representative stated that all issues on appeal have been ongoing.   

However, while the Veteran may be competent to describe symptoms such as back pain, he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a chronic back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the probative value of the Veteran's statement on the Form 9 that he has continued to experience a low back condition is outweighed by the complete lack of medical treatment sought post-service for any low back symptoms.  

As described above, the Veteran clearly complained of back pain during service, albeit without precipitating injury.  However, there is no indication that this injury resulted in a chronic back disability.  Moreover, his back was found normal by his separation physical, suggesting that his in-service back injury was acute and transitory.

Following service there is no mention of back treatment in the Veteran's extensive VA treatment records, and no back disability is described in his list on medical problems.  Of note, the Veteran did seek treatment for other orthopedic conditions such as his knees, and his list of medical problems did include orthopedic conditions, suggesting that if he had a chronic back disability, he would have sought treatment for it. 
 
In the absence of competent evidence that the Veteran currently has a low back disability, there can be no award of service connection for such a claim.  See Gilpin v. West, 155 F.3d 1353  (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, service connection for a low back disability is denied.


ORDER

Service connection for low back disability is denied.


REMAND

The Veteran underwent a VA examination of his knees in August 2011. The examiner rendered an opinion concerning the service connection of both the Veteran's right and left knee disabilities, but later supplemented the opinion with an addendum which conflicted with his August 2011 opinion, specifically as to his findings regarding the service connection of the Veteran's right knee disability.  Furthermore, the VA examiner did not address an August 19, 2010 VA treatment record, which stated that the Veteran had patella femoral syndrome, and only considered service connection for knee pain and arthralgia.  The Board believes a new opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA knee examination.  The examiner should diagnose any current left knee or right knee disability, to include patellofemoral syndrome.  Then provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any diagnosed knee disability either began during or was otherwise caused by his military service.  Why or why not? 

2. Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


